DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A-Fig.1-10C-16A-16B
Species B-Fig.11A-11B
Species C-Fig.12
Species D-Fig.13-14
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the Claim 1 and 16 are believed to generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of a chamber portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creamer (USD177436S). Steven teaches a beverage receptacle comprising: (See annotated fig.1 below)
A base having a perimeter(see annotated fig.1 below) 
an annular side wall projecting from the base, wherein an interior surface of the side wall defines(see annotated fig.1 below): 
a chamber portion where the side wall circumscribes the perimeter of the base and includes a hollow interior with a side wall interior surface adapted to receive a liquid beverage, and wherein the side wall interior surface adjacent to the base is substantially circular (see annotated fig.1 below); 
a rim portion where the annular side wall interior surface terminates in a rim opposite the base and defines an opening aligned with the hollow interior of the chamber portion, and wherein the side wall interior surface at the rim portion has a substantially elliptical cross-section (see annotated fig.1 below), 
a neck portion interior surface joining the rim portion and the chamber portion, wherein the neck portion interior surface has a smaller cross-sectional area than the rim portion at the rim(see annotated fig.1 below); and

a terminus of the rim (see annotated fig.1 below); and 
a slope extending away from the a central longitudinal axis configured to guide a liquid beverage to the terminus upon tilting of the beverage receptacle (see annotated fig.1 below where slope extends away from the central axis that would be extending vertically parallel to the annular sidewall); 
wherein the surface geometry of a section of the annular side sidewall interior surface wall from extending from each of the two user lip interfaces to the base is substantially sinusoidal (see annotated fig.1 below); and 
wherein the rim portion, including the two user lip interfaces, is adapted for a user to consume the liquid beverage while the user is in a reclined position (see annotated fig.1 below where the user lips can be configured to consume liquid).
Annotated fig.1 of Creamer

    PNG
    media_image1.png
    565
    639
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735